                    IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 In Re:                                             CASE NO. 19-52510-amk

       2265 ENTERPRISE EAST, LLC,                   Chapter 11

                      Debtor.                       JUDGE ALAN M. KOSCHIK

                                                    OPPOSITION OF SECURED LENDER,
                                                    KEYSTONE REAL ESTATE LENDING
                                                    FUND L.P. TO DEBTOR’S MOTION FOR
                                                    ENTRY OF STIPULATION AND
                                                    AGREED ORDER FOR TURNOVER OF
                                                    PROPERTY AND ACCOUNTING BY
                                                    RECEIVER



       Now comes Keystone Real Estate Lending Fund L.P. (“Keystone”) as the sole non-

governmental secured creditor and also comprising 96% + of the secured debt of the Debtor in

Possession (DIP) and 99.7% of the total debt identified on the Petition and unconditionally opposes

the turnover of the sole asset of the DIP, the real property and improvements located at 2265

Enterprise East , Twinsburg, Ohio.; and requests that the property be restored to the Receiver for

the following reasons:

               (i) The Debtor has refused to identify, verify, or in any manner reasonably

       acceptable to Keystone, provide proof of the mandatory casualty and premises liability

       insurance required by the Keystone mortgage;

               (ii) The Debtor has forced Keystone, through the Receiver, to continue to

       independently insure the sole DIP asset at a cost of $3,356.00;

                                                1



19-52510-amk      Doc 42     FILED 12/06/19         ENTERED 12/06/19 12:49:41         Page 1 of 6
               (iii) The Debtor has refused to provide any information regarding the organization

       and ownership of the Debtor;

               (iv) The Debtor has refused to provide any information regarding the source of

       funds allegedly ‘contributed’ by an unrelated entity to the “Breen Children’s Trust”;

               (v) The Debtor has refused to provide any information regarding the DIP bank

       account.

       Keystone, as the mortgagee is entitled to all of the above information to be satisfied that

the sole asset of the Debtor is properly preserved, and that Keystone is adequately protected

by/during the operation of sole asset of the DIP.

       Keystone, immediately after the initial hearing in this proceeding, began a complexly futile

process requesting the foregoing information from both of Debtor’s counsel; and in the absence of

any genuine information, conducted independent inquiries to try to determine the operation of the

Debtor. (See; Exhibit C1-C5, Composite email correspondence)

       1. Insurance.

       The Keystone mortgage unconditionally requires the maintenance of certain insurances as

set forth in Exhibit C to Keystones Motion to Dismiss (Dkt 24) And notwithstanding repeated

inquiries to Debtor’s counsel; the Debtor has furnished nothing more than baseless objections and

some sort of contrived ‘certificate’ allegedly evidencing a purported ‘blanket’ insurance policy.

       Incredibly, the purported ‘certificate’ is substantially identical to one furnished to the

Recover in the IMG building foreclosure, another entity controlled by the Debtor’s managing

member (See: Exhibits A and B).

       This certificate is unacceptable for several reasons:

                                                    2



19-52510-amk      Doc 42     FILED 12/06/19             ENTERED 12/06/19 12:49:41     Page 2 of 6
              (i) The certificate is a purported ‘blanket’ certificate which involves a property

       (IMG) already in foreclosure and receivership and violates the requirement of the mortgage

       in regards to ‘blanket’ insurance;

              (ii) The Debtor has refused to provide a copy of the actual policy as required under

       the mortgage;

              (iii) The Debtor has refused to provide proof that the premiums of even the

       purported policy have been paid or that adequate funds are available to pay premiums when

       due;

              (iv) The purported ‘certificate’ identifies a $25,000.00 deductible, yet the Debtor

       represents that it only has $25,600.00 in the DIP bank account, which will be used for

       operations, taxes due in 40 days, and general operations; and of course the DIP has no

       source of income;

       Keystone, has repeatedly and unfortunately unsuccessfully sought to obtain the appropriate

insurance information, but the Debtor has refused to provide any information other than the

certificate (Exhibit A) and has extensively attempted to communicate with Debtor, but has been

rebuffed. (See; Exhibit C, Composite email correspondence)

       Finally, because Debtor has refused to provide the required insurance information,

Keystone has even been required to continue its independent insurance through the receiver at a

cost of $3,356.00 the Debtor has failed and most importantly completely refused to provide

adequate protecting to the secured lender/mortgagee in the form of required insurances.

       2. The Debtor’s ownership and DIP funding.



                                               3



19-52510-amk      Doc 42     FILED 12/06/19        ENTERED 12/06/19 12:49:41         Page 3 of 6
       As set forth in detail in Exhibit C, Keystone has sought to obtain the most basic information

regarding the ownership of the DIP and more importantly, the source and structure of the alleged

‘contribution’ of $25,600.00 to the DIP estate by the “Breen Children’s Trust.”

       The DIP has refused to provide this information and the Debtor’s principal has provided

noting more than a bare declaration of ‘funds in the DIP’ account, without disclosing the bank

account number, and any deposit verification. (See Exhibit D)

       Additionally, the Debtor’s principal; James Breen, has asserted on one occasion that the

DIP, an LLC, has a sole member, the aforesaid Trust, yet on another, has sworn under oath that he

as an individual is the sole member. (See: Exhibits D and E)

        Notably as well is that the Trust, from information developed in other matters, constitutes

some sort of conduit for funds to and from Mr. Breen and multiple other entities which he

apparently controls; therefore other than the bare assurance noted above; there is no evidence that

the Trust has actually advanced any funds. This problem is exacerbated the conduct of the Trust

noted above and as set forth in Exhibit F, a sampling of the Trust bank account information.

       Finally, there is no explanation of or logical reason why a fiduciary of a “Children’s Trust,”

the Debtor’s managing member would remove funds from a ‘Children’s Trust’ and give them to a

bankrupt entity with no income, no unsecured assets , and secured debt (@$1,600, 000.00) in

excess of the Debtor’s asserted present value of the vacant sole asset (@$1,200,000.00) And, with

no documentation to support the alleged cash infusion.

       3. Summary and Conclusion.

       It is fundamental that in a Chapter 11 proceedings that the Debtor conduct itself with

complete transparency; and in this case such is particularly critical since the Debtor has only one

                                                 4



19-52510-amk      Doc 42     FILED 12/06/19          ENTERED 12/06/19 12:49:41          Page 4 of 6
asset and secured debt presently in excess of the asset’s value. And, has failed and refused to

provide any transparency whatsoever which again, goes to the absence of adequate protection of

the secured lender during the presumed ongoing conduct of the Debtor’s ‘reorganization’.

       In conclusion, until the Debtor can demonstrate to this Court that it has actually complied

with its obligations under the Code, the possession and control of the Debtor’s sole asset must

continue with the Receiver until further order of this Court.

                                              Respectfully Submitted,
                                              DINN, HOCHMAN & POTTER, LLC


                                              /s/ Robert W. McIntyre
                                              BENJAMIN D. CARNAHAN (0079737)
                                              ROBERT W. MCINTYRE (0006768)
                                              5910 Landerbrook Drive, Suite 200
                                              Cleveland, Ohio 44124
                                              Telephone: (440) 446-1100
                                              Facsimile: (440) 446-1240
                                              E-Mail: bcarnahan@dhplaw.com
                                              E-Mail: rmcintyre@dhplaw.com
                                              Attorneys for Creditor




                                                 5



19-52510-amk       Doc 42     FILED 12/06/19         ENTERED 12/06/19 12:49:41       Page 5 of 6
                                  CERTIFICATE OF SERVICE
        I hereby certify that on December 6, 2019, the foregoing was filed electronically. Notice

of this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.

                                                DINN, HOCHMAN & POTTER, LLC


                                                /s/ Robert W. McIntyre
                                                BENJAMIN D. CARNAHAN (0079737)
                                                ROBERT W. MCINTYRE (0006768)
                                                Attorneys for Creditor




                                                   6



19-52510-amk       Doc 42      FILED 12/06/19          ENTERED 12/06/19 12:49:41          Page 6 of 6
